Citation Nr: 1509145	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for rectal cancer, with synchronous metastases to the liver and lungs, to include as due to in-service exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure or as secondary to rectal, liver, and lung cancer.
 

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In October 2005, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for rectal cancer, with synchronous metastases to the liver and lungs, and for calcified pleural plaques/granuloma lungs.  The Veteran did not perfect an appeal of these issues.
 
2.  Evidence received since the RO's October 2005 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for rectal cancer, with synchronous metastases to the liver and lungs, and for calcified pleural plaques/granuloma lungs.

3.  The Veteran was exposed to herbicides while serving on active duty at the Air Force Base (AFB) in Udorn, Thailand, from December 1967 to December 1968.

4.  The Veteran was exposed to asbestos while serving on active military duty.

5.  The Veteran currently has rectal cancer, with synchronous metastases to the liver and lungs, which is related to his in-service exposure to herbicides.

6.  The Veteran currently has respiratory disorders related to his in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for rectal cancer, with synchronous metastases to the liver and lungs, to include as due to in-service exposure to herbicides, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for respiratory disorders, to include as due to in-service asbestos exposure or as secondary to rectal, liver, and lung cancer, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for rectal cancer with synchronous metastases to the liver and lungs, to include as due to in-service exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for entitlement to service connection for asbestos-related respiratory disorders, diagnosed as pulmonary fibrosis and calcified pleural plaques, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

In October 2005, the RO denied the Veteran's claim of entitlement to service connection for rectal cancer, with synchronous metastases to the liver and lungs resulting from asbestos exposure.  The RO also denied the Veteran's claim seeking service connection for calcified pleural plaques/granuloma lungs, claimed as a lung mass related to asbestos exposure.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the October 2005 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In January 2011, the Veteran filed a claim to reopen the issues of entitlement to service connection for rectal cancer, with synchronous metastases to the liver and lungs, and entitlement to service connection for calcified plaques/granuloma lungs.  In its November 2011 rating decision, the RO split the Veteran's claim of entitlement for rectal cancer, with synchronous metastases to the liver and lungs into two separate claims.  It then denied service connection for (1) rectal cancer, with synchronous metastases, (2) liver cancer, and (3) calcified plaques/granuloma lungs.  Specifically, the RO found that new and material evidence had not been received because the objective medical evidence of record failed to link any of these disorders to his military service.

In April 2012, the RO issued a statement of the case which indicated that new and material evidence had been received.  Although the RO reopened the claims, it denied each claim on the merits because the new and material evidence failed to establish a probative etiological relationship between the Veteran's current disorders and his military service, to include as due to in-service exposure to herbicides and asbestos.  Regardless of the RO's actions, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence added to the claims file since the October 2005 rating decision includes private medical treatment records, the Veteran's statements and testimony regarding his exposure to herbicides, and a private medical opinion from the Veteran's treating physician, L. C., M.D.  In particular, the private medical opinion is highly probative in that it provides a positive relationship between the Veteran's rectal cancer, with synchronous metastases to the liver and lungs, and his in-service exposure to herbicides while stationed at Udorn AFB in Thailand.  Likewise, the private medical treatment records indicate a diagnosis of a respiratory disorder related to asbestos exposure. 

Based on a longitudinal review of the record, the Board finds that the new evidence is not cumulative or redundant of the evidence previously of record.  This evidence is presumed credible, and raises a reasonable possibility of substantiating both of the Veteran's claims.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  New and material evidence having been received, both claims on appeal are reopened.  

II.  Entitlement to Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A.  Rectal Cancer with Synchronous Metastases

The Veteran is seeking service connection for rectal cancer, with synchronous metastases to the liver and lungs.  He contends that he was exposed to herbicides while regularly assisting with guarding and patrolling the base perimeter where he was stationed in Thailand.  

As an initial matter, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, his diagnosed rectal cancer, with synchronous metastases to the liver and lungs, shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  For the purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2014).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by a military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Rectal cancer is not a presumptive disorder.  See 38 C.F.R. §§ 3.307, 3.309.      Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Service personnel records reflect that the Veteran served at Udorn Air Force Base (AFB) in Thailand from December 1967 to December 1968.  His military occupational specialty was listed as metal processing specialist and welder.  His records also reflect that he performed welding work on various aircraft and jet engines.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran was, based on his duties and his location, exposed to herbicides while in Thailand.  He served on one of the air bases where exposure was possible.  Moreover, he reported that his in-service duties brought him in close proximity to the perimeter of the bases.  Absent any evidence to the contrary, the Board finds the Veteran's contentions to be both competent and credible evidence in support of his claim.  

A review of the Veteran's private medical records reveals that he was initially evaluated for rectal bleeding in December 2003.  Physical examination demonstrated a rectal mass and a subsequent biopsy indicated that the Veteran had rectal cancer, with known hepatic metastases.  In March 2004, a formal diagnosis of colon/rectal cancer, with synchronous liver metastases, was made.  At that time, the Veteran underwent a low anterior resection and coloanal anastomosis.  In May 2004, multiple liver lesions were found, resulting from enlarging metastasis associated with the Veteran's colorectal cancer.  In June 2004, the Veteran underwent a left hepatectomy and radiofrequency ablation.  

In February 2006, the Veteran was examined by a private surgical oncology division.  He was assessed as having a small pulmonary nodule.  The examiner noted that the Veteran had a history of asbestos exposure and smoking and this nodule could be very early lung cancer or potentially a metastatic pulmonary nodule.  The Veteran underwent a right lower lobe pulmonary wedge resection.  In May 2007, a percutaneous radiofrequency ablation of the left upper lobe was performed.  A subsequent October 2007 treatment report indicated that the Veteran was more than three years out from a very aggressive resection of his liver metastases and treatment of two pulmonary metastases.  The examiner noted that the Veteran remained at high risk for recurrent disease including local recurrence.  Accordingly, the Board finds that the Veteran's rectal cancer, with synchronous metastases to the liver and lungs, meets the criteria for the existence of a present disability.  See Shedden, 381 F.3d at 1166-67; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).

In January 2011, the Veteran submitted a private medical opinion from his treating physician, Dr. C.  In that opinion, Dr. C. indicated that he had reviewed the Veteran's service medical records.  Dr. C. also noted that the Veteran had a history of metastatic rectal cancer, with legions to the liver and lung, as well as a coagulopathy due to an acquired factor deficiency.  Dr. C. opined that it was "likely or more likely" that the Veteran's exposure to Agent Orange while stationed in Thailand played a role in this problem.  Dr. C. reasoned that pre-carcinogens and co-carcinogens from herbicides can lead to the development of gastrointestinal malignancies and subsequent acquired coagulopathy.  He further stated that "[t]his exposure and subsequent development/expression may take time (in this case several decades) to express themselves."

Based on the foregoing, the Board concludes that the Veteran's rectal cancer, with synchronous metastases to the liver and lungs, resulted from in-service exposure to herbicides while stationed in Thailand.  In making this determination, the Board has considered the Veteran's statements and testimony, as well as the documented use of herbicides at the location he is shown to have served at during his active duty service.  In particular, the Veteran asserts that his rectal cancer, with synchronous metastases to the liver and lungs, was caused by exposure to herbicides while patrolling the patrolling the perimeter of Udorn AFB from December 1967 to December 1968.  The Board finds Dr. C.'s opinion to be highly probative that the Veteran's rectal cancer, with synchronous metastases to the liver and lungs, is related to his in-service herbicide exposure.  After reviewing the relevant medical records and the Veteran's lay statements, Dr. C. provided a well-reasoned medical opinion which provided a positive etiological relationship between the Veteran's rectal cancer, with synchronous metastases to the liver and lungs, and his active duty service.  Accordingly, service connection for rectal cancer, with synchronous metastases to the liver and lungs, is warranted.

B.  Respiratory Disorders of the Lungs

The Veteran is seeking service connection for respiratory disorders, to include as due to in-service asbestos exposure or as secondary to rectal, liver, and lung cancer.  In particular, the Veteran contends that he was exposed to asbestos while performing his military duties of replacing "asbestos heat shields" in jet engines while stationed at Udorn AFB in Thailand.  Alternatively, he asserts that his respiratory disorders are related to his rectal cancer, with synchronous metastases to the liver and lungs, because chemotherapy and radiation treatment caused or aggravated his lung disorders.

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C; Ennis v. Brown, 4 Vet. App, 523, 527 (1993) (finding that VA must analyze an appellant's claim seeking entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system, except the prostate, are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Medical nexus evidence is required in claims for asbestos-related diseases linked to alleged in-service asbestos exposure.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether the Veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

As previously discussed, the Veteran's service personnel records reflect that he served on active duty at Udorn AFB in Thailand from December 1967 to December 1968.  According to the Veteran's separation from military service, Form DD214, his MOS was listed as metal processing specialist and welder and his regular duties involved welding work on various aircraft and jet engines.  Under M21-1MR, some of the major occupations involving exposure to asbestos include the manufacture and servicing of friction products and the manufacture and installation of military equipment.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (9)(f).  Given the Veteran's reported work on jet engines and aircraft heat shields, the Board finds that his MOS put him in contact with "friction products" and involved him in the "manufacture and installation of military equipment."  Thus, the Board finds that the Veteran was exposed to asbestos during his active duty service.

Moreover, the Veteran's private treatment records from 2004 to 2010 revealed findings of calcified granulomata and calcified lymphadenopathy consistent with old granulomatous disease.  These records also revealed findings of bibasilar bands of fibrosis and calcified pleural plaques reflecting prior asbestos exposure.  Thus, the Veteran's private treatment records establish that his current respiratory disorders are related to his prior exposure to asbestos.

Resolving all doubt in favor of the Veteran, the Board finds that service connection for asbestos-related respiratory disorders, diagnosed as pulmonary fibrosis and calcified pleural plaques, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim for service connection for rectal cancer with synchronous metastases to the liver and lungs, to include as due to in-service exposure to herbicides, is reopened.  

New and material evidence having been submitted, the claim for service connection for respiratory disorders, to include as due to in-service asbestos exposure or as secondary to rectal, liver, and lung cancer, is reopened. 

Service connection for rectal cancer, with synchronous metastases to the liver and lungs, is granted.

Service connection for asbestos-related respiratory disorders, diagnosed as pulmonary fibrosis and calcified pleural plaques, is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


